DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search, examiner could not find a reference or series of references that could be reasonably combined that taught a method of analyzing activity comprising:  receiving activity data for an activity of a user, the activity data corresponding to multiple parameters;  retrieving a set of threshold criteria that corresponds to a multi-parameter activity zone, wherein the set comprises a threshold criteria related to at least one of heart rate, steps, speed, or power of the user and based on oxygen uptake;  determining an effort of the user based on the activity data;  determining a resistance experienced by the user, wherein the resistance comprises a measure representing at least one of stride rate, stroke rate, step rate, steps, cadence, or terrain; and  classifying, based on the set of threshold criteria corresponding to the multi- parameter activity zone, an instance of the activity as an activity type based on the resistance experienced by the user and the effort of the user.  The closest prior art, Harrison, discloses classifying activities based on motion, barometric pressure, humidity, light, temperature, sound and direction.  However, Harrison failed to disclose at least one threshold criteria of the set is related to at least one of heart rate, steps, speed, or power of the user and based on oxygen uptake.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715